Chalmers, J.,
delivered the opinion of the court.
The plaintiff, having made entry of the land in question under the homestead laws of the United States (U. S. Rev. Stat., sec. 2290 et seq.), brought this action of unlawful detainer against defendants, whom he found in possession. It was properly decided against him. The action of forcible entry and unlawful detainer lies only in the cases pointed out by statute, and these embrace, speaking generally, cases only where possession has been obtained by force, fraud, or stealth, or is wrongfully withheld after the expiration of a term springing out of, or dependent upon, a contract, express or implied, between the parties or their privies. The parties by whom it may be maintained are clearly and specifically enumerated in section 1582 of the Code of 1871. This case does not fall within the statute.
Judgment affirmed.